Citation Nr: 1623375	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-17 850 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the residuals of right knee total replacement, from October 1, 2011 to April 29, 2012, to include whether a separate compensable rating can be assigned for instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from June 30, 1972 to August 2, 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

As to how the issue on appeal developed, the Veteran had a temporary 100 percent rating (for surgical recovery) from December 2, 2009 to January 31, 2011; 30 percent from February 1, 2011 to June 28, 2011; 100 percent from June 29, 2011 to September 30, 2011; and 30 percent from September 1, 2011.  

Before the appeal reached the Board, the RO increased to 60 percent from February 1, 2011 to June 28, 2011, and extended 100 percent to October 1, 2011.  

The January 2015 Board decision granted 60 percent for right knee disability, effective April 30, 2012.  A higher rating than 30 percent prior to April 30, 2012 was denied.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The parties to the proceedings agreed upon a February 2016             Joint Motion for Partial Remand, remanding to the Board the claim for higher than 30 percent rating prior to April 30, 2012.  The award of 60 percent from April 30, 2012 onwards was not disturbed.  The case was returned to the Board, and for further consideration.

It follows; the evaluation from September 1, 2011 to April 29, 2012 is the current issue remaining.  The Board will decide this claim.

Moreover, an August 2015 RO rating decision granted entitlement to a total disability rating based on individual unemployability (TDIU), effective April 30, 2012.  That matter is no longer before the Board.

The Board has further considered whether any claim is raised for entitlement to special monthly compensation (SMC) at the housebound rate, given the Veteran's concurrent receipt of the TDIU (100 percent rating) and 60 percent for right knee disability since April 30, 2012.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  However, an SMC claim on these grounds is not raised at this time, because the TDIU by August 2015 RO rating decision was not based on a single service-connected disability. 


FINDINGS OF FACT

1. The Veteran's residuals of total right knee replacement from October 1, 2011 to April 29, 2012 did not involve severe painful motion or weakness in the affected extremity, or intermediate degrees of those symptoms compensable to 30 percent. 

2. During the same time period, the Veteran did have a findings most nearly approximating severe right knee instability.


CONCLUSIONS OF LAW

1.  The criteria for increased rating based on limitation of motion from the right knee total replacement are not met from October 1, 2011 to April 29, 2012.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5055, (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, a separate 30 percent rating is warranted for instability.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

The Veteran has received timely and thorough VCAA notice on how to substantiate the issue.  VA's duty to assist has been properly fulfilled.  Since the appeal only concerns a limited period of time from a few years ago, there is no further evidence to add to the record.  For this time period, there were VA Medical Center (VAMC) outpatient records obtained, and the Veteran had VA Compensation and Pension examination.  There is no indication of private treatment records to acquire.  The Veteran has provided lay witness statements from himself and others.  He did not request a Board hearing in this matter.  There is no indication of further development to complete, including in response to the Joint Motion for Partial Remand issued as settlement of the case before the Court, which will be addressed in more detail below.  The Board has sufficient basis upon which to issue a decision upon the claim. 

Law and Regulations

Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155;                   38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes.

The Veteran's condition of residual effects of right knee arthroplasty is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which contemplates weakness, pain, and limitation of motion. 

Diagnostic Code 5055 for prosthetic replacement of knee joint assigns a 100 percent evaluation for one year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 30 percent. 

For reference, Diagnostic Code 5260 provides for a noncompensable (0 percent) rating when leg flexion is limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and             30 percent for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is assigned for extension limited to                   10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension is limited to 45 degrees.

Diagnostic Code 5256 applies to ankylosis of the knee.  This diagnostic code is not applicable here, ankylosis being total loss of joint mobility.  That is not demonstrated in this case.  

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Evaluation of musculoskeletal disability based upon range of motion should include additional limited motion from functional loss, the factors of painful motion, weakness, incoordination, fatigability, and worsening on "flare up," (and assuming these factors are not already a part of the rating criteria).  See DeLuca v. Brown,              8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Given potential assignment of a separate rating from that under Diagnostic Code 5055, Diagnostic Code 5257 must also be considered.

Knee instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee, with recurrent subluxation or lateral instability.                 A 10 percent rating is assigned for slight recurrent subluxation or lateral instability; 20 percent for moderate recurrent subluxation or lateral instability; 30 percent for severe recurrent subluxation or lateral instability.

The terms "moderate" and "severe," amongst other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment.  See DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015).

Factual Background

The Board's January 2015 decision denied a higher rating than 30 percent for right knee disability from September 1, 2011 to April 29, 2012, under Diagnostic Code 5055.  The Board found that VA medical records and examination showed the Veteran's condition had improved slightly, and he demonstrated relatively good range of motion and functional capacity, with moderate degree of knee instability.  This was consistent with intermediate severity, at the minimum 30 percent.  There was not additional ratable disability under Diagnostic Code 5260 or 5261 (both for limitation of motion) to warrant higher.  The Board also denied a separate rating from 30 percent, including under Diagnostic Code 5257 for knee instability because this symptoms was too similar to disability already rated.  Citation was made to the VA's rule against pyramiding that prohibits compensating the same condition twice, even if under a different diagnosis.  See 38 C.F.R. § 4.14.  The claim was denied.

The February 2016 Joint Motion for Partial Remand found that the reasons and bases of the Board's decision were deficient as to the issue of separate rating under Diagnostic Code 5257.  According to the Joint Motion, Diagnostic Code 5257 for knee instability genuinely involves different symptomatology from that under Diagnostic Code 5055 which rates "limitation of motion" and "residual weakness."  Limitation of motion and residual weakness does not include instability.  Accordingly, the Board should have considered whether a separate rating was available under Diagnostic Code 5257, especially because the Veteran complained of having that particular symptom.  

The Board now reviews this case again, and cognizant of the point raised within the Joint Motion as it pertains to this case.  

The facts of this case are recounted, as previously set forth.  Again, the relevant time period is clearly October 1, 2011 to April 29, 2012.  The Board has still considered some lay witness and medical evidence outside this window of time for more information.

In December 2009, the Veteran underwent a total right knee replacement procedure.  

In a statement dated January 2010, the Veteran stated that he had fallen numerous times because of the inability to bend at the knee, and that pain killers prescribed to him caused mood swings and an inability to drive and reason.  There were several reported instances of right knee joint instability that followed.

There was subsequent VA examination, which is outside of the rating period, and more significantly, proceeded the Veteran's most recent right knee patella revision surgery and so detailed discussion is not necessary.

It is noted that on February 2011 outpatient orthopedic evaluation at the VAMC,        the Veteran complained that he had continued pain along the medial side and on the anterior part of his knee.  He described pain climbing and descending stairs, and stated that it felt like his patella wanted to dislocate.  The assessment was of a painful right knee replacement.  
A lay witness statement from a friend in March 2011 described a long-term history of observing the Veteran's knee problems, including periodic falls.

The Veteran was given a VA examination in June 2011.  The Veteran reported that he was scheduled for another surgery within a few weeks, for reconstruction of the right patella.  At this he had to use a brace to prevent kneecap dislocation, and he stated that he suffered from pain all of the time and used a cane.  Right knee pain worsened multiple times through the day, particularly if not wearing his knee brace. The Veteran took oxycodone for pain three times per day, and that the medication caused dizziness and lethargy.  The examiner found bony joint enlargement, edema, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The examiner noted the following functional effects of the Veteran's right knee: giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion. 

The examiner noted that episodes of dislocation or subluxation occurred daily or more often, and that locking episodes occurred several times a week.  Also found were repeated effusions, and symptoms of inflammation.  The examiner noted            no flare-ups.  The Veteran was able to stand for fifteen to thirty minutes, but was unable to walk more than a few yards.

The examiner found the Veteran's gait to be antalgic.  There was moderate instability in both the anterior and posterior cruciate ligaments.  Stability in both           at 30 degrees flexion and 90 degrees flexion were found to be abnormal.  Stability in the medial/lateral collateral ligament in the neutral position and at 30 degrees was normal.  The examiner opined that the Veteran suffered from moderate weakness.  The examiner noted pain with active motion in the right knee, and right flexion was limited to 60 degrees and extension was 0.  There was no evidence of pain or additional limitation following repetitions.

It was further indicated that the Veteran reported he had been laid off from his warehouse supervisor position due to the poor economy.  The examiner found that the Veteran's disability had significant effects on employment, including decreased mobility, problems with lifting and carrying, decreased strength, and pain.             The examiner also determined that the Veteran's disability affected numerous daily activities, such as chores, shopping, bathing, and dressing.

Following the examination, later that month in June 2011, the Veteran underwent a right patella revision procedure.

In August 2011, the Veteran submitted a statement in support of his claim which indicated that his range of motion was limited to 90 degrees due to scar tissue in   his knee.

During an August 2011 follow-up appointment, the Veteran stated he was doing much better than he did when he had his total knee replacement.  He still had some lateral patellar pain and some inferior patellar symptoms at insertion.  This was approximately 5 days after a fall on his knee in the postoperative rehab process.   He had catching like symptoms which were slowly getting better with physical therapy, and he stated that he had good range of motion, but not as good as he would like.  He had some patellar swelling but minimal pain, and was walking without any sort of assistive devices.  On physical evaluation, he was lacking                  5 degrees from full extension, and limited to 90 degrees at the most of flexion.  Drawer signs were all intact, and there was no crepitus with range of motion of the knee.  The assessment was 6 weeks status post patellar revision with limited range of motion.  

A September 2011 statement of the Veteran recounted various contentions supportive of increased rating, including that arthroplasty caused antalgic gait and increased difficulty in walking due to joint pain, and this along with muscle atrophy increased the risks of accidents, such as falling.

During a September 2011 follow-up appointment after a surgical revision of the patella component of the right knee, the records show on x-ray a well seated prosthesis, with no evidence of loosening.  There was full extension, and 107 degrees of flexion.  There was a little bit of pain with patellar motion but there was no guarding.  There was some tenderness at the medial insertion of the patella tendon on the tibia, otherwise, no joint line pain per the Veteran.  The assessment was status post revision right patellar component three months out.  Later that month, because of his limited range of motion (could not gain flexion beyond           100 degrees), the Veteran underwent a right knee manipulation under anesthesia.  When he was discharged, his flexion was 120 degrees with full extension.  The Veteran was given Oxycodone for the pain and was told he needed physical therapy 2 times a week.

In October 2011, VA treatment records show that, after the manipulation, he was doing very well.  The right knee had full extension with 125 degrees flexion.  There was some crepitus known with the patella, otherwise, good range of motion.  The assessment was status post right knee manipulation doing very well.

Also, by a November 2011 lay witness statement, to which the Joint Motion for Partial Remand has specifically directed that further attention and discussion is warranted, the Veteran indicated, "I continue to have severe pain and instability in my right knee -- I have been using a CPM machine for the last couple of month[s] to help the flex and range of motion, but continue to have severe pain and limited range."  

In December 2011, the Veteran came in for VA outpatient evaluation and was doing very well.  He felt like his knee was moving forward anteriorly when he was standing and even walking and putting weight on it at times.  He stated this did not occur all the time but he had noticed it occurred frequently, and he did not want to fall.  Otherwise, there was no swelling of the knee, and pain was minimal to none.  He had good range of motion and came in for follow up post manipulation planned.  The knee had no effusion.  There was tenderness more on the patellar tendon insertion.  There was no tenderness to the patella manipulation itself.  He did have some 2+ ACL laxity in the sitting position.  The treatment provider was not able to get any laxity in the standing position, on multiple maneuvers.  He did have 1+ lateral collateral laxity.  He had 0 to 101 degrees range of motion.  The treatment plan included an ACL brace for when the Veteran was walking around for stability. 

In his January 2011 statement, received in January 2012, the Veteran indicated that the right knee was becoming increasingly unstable and he had been ordered to wear a rigid ACL brace.  The instability of the right knee was causing it to give out with ambulation or weight bearing.  

In March 2012, the Veteran was seen at the VAMC for a nine month post-operation examination.  The Veteran still had some anterior and posterior laxity.  He was wearing a knee brace which kept his knee stable while he was up and around.  The Veteran stated that he was pleased with the knee brace, but that if he was not wearing it, his knee would give out even when he is just standing still.  The Veteran reported intermittent medial joint line pain, and that his knee would sometimes spasm and would become numb for 5 minutes, then go back to normal.  The examiner noted full extension with 120 degrees of flexion.  The patella was minimally tender with medial lateral stress. There was no erythema and no evidence of joint effusion.  The Veteran did have 1 to 2+ anterior drawer and a lateral collateral 1 to 2+ laxity noted within the drawer signs.  On overall assessment, the Veteran had some continued instability which seems to be improved with his knee brace.

The Veteran was afforded another VA examination in April 2012 (just after the rating period currently under review) where the Veteran reported that, despite multiple surgeries on his knee, he felt like the knee gave way very easily, even while standing still.  The Veteran reported that he had to wear a brace whenever he walked around, and that he took Oxycodone three times a day for constant pain in the knee.  The examiner noted that "flare-ups" did not impact the function of the Veteran's knee.

On examination, the Veteran's range of motion was full extension to 0 degrees and flexion was limited to 55 degrees.  Evidence of painful motion occurred at 45 degrees.  After three repetitions, flexion was 65 degrees, and the examiner concluded that the Veteran did not have additional limitation following repetitive use.  The examiner opined that the Veteran suffered functional loss and identified the following contributing factors: less movement than normal; weakened movement; excess fatigability; pain on movement; deformity; atrophy of disuse; instability of station; disturbance of locomotion; interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpitation.              Muscle strength was limited to 3 out of 5 for both right knee flexion and extension. The Lachman test revealed a 2+ (5-10 millimeters) anterior instability.  Posterior instability was normal.  Medial-lateral instability testing revealed 1+ (0-5 millimeters) in the right knee.  The examiner found evidence of severe recurrent patellar subluxation/dislocation.

The examiner opined that the Veteran suffered from chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran constantly used a knee brace and a cane for locomotion. The examiner stated that the Veteran's knee condition limited his ability to kneel, crawl, and bend at the knees, and that the Veteran's use of Oxycodone affected his ability to concentrate and focus.

Merits of Case

The Board reviewing the evidence, will award partial increase in rating, by  granting a separate 30 percent rating for right knee instability for the time period in question.  

To begin with, it must be noted that Diagnostic Code 5055 itself does not provide for a higher rating, since the next higher rating of 60 percent requires severe painful motion or weakness in the affected extremity.  As the prior Board decision issuance found in January 2015, this requirement is not met.  The Veteran consistently demonstrated at or near normal range of motion, notwithstanding some pain and weakness on use, this even shortly following mid-2011 patella adjustment surgery.  He fortunately even had some improvement in the knee condition following that procedure, as least regarding range of motion.  Physical therapy itself appeared to be working, as indicated on August 2011 outpatient evaluation.  A secondary procedure under local anesthesia further assisted, as range of motion to a more or less functional level held out afterwards without complaints or anything approaching severe pain or discomfort.  One on occasion, when seen in December 2011, knee pain was minimal to none.  Not until April 2012 did an examiner find more severe problems regarding pain and weakness, and including effect on range of motion.  Besides what outpatient records continuously show from October 2011 to March 2012, the Veteran's own statements notably portray the problem as potentially worse, but the objective and documented clinical findings ultimately provide the clearest depiction, including of his continuing reported history, as the best basis to apply Diagnostic Code 5055.  Nor for that matter, are there intermediate compensable residuals that under Diagnostic Code 5055 would allow a rating higher than 30 percent, this because the Veteran does not have near sufficient symptomatology of limitation of motion ratable under Diagnostic Codes 5260 or 5261 for this purpose.

All this said, however, there is obviously a problem with right knee instability.           In view of what is shown, the VA outpatient treatment records and examination portray this condition as somewhere on the continuum between "moderate" and "severe" disability, given that at times there was 2+ laxity, other times none could be elicited.  Yet the Veteran consistently had the problem, definitively needed a knee brace by March 2012, was concerned about the potential for a fall and described various treatment measures he took to alleviate the concern, and the findings are simply consistent enough that the Board resolves reasonable doubt favorably, ascertains enough to show "severe" instability, and assigns the maximum 30 percent under Diagnostic Code 5257.  38 C.F.R. § 4.3.  In so doing the Board is also mindful of the practice of assigning the higher evaluation, if ultimately closer in symptomatology.  See 38 C.F.R. § 4.7. 

Accordingly, a separate 30 percent rating for knee instability applies from October 1, 2011 to April 29, 2012, under the VA rating schedule.

The Board has also considered an extraschedular evaluation under 38 C.F.R.                 § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.                 The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor alleged that the rating criteria are inadequate, nor has it been alleged that the current condition in combination with any other service-connected disability creates qualifying impairment.  In summary, the requirements for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.

Assigning a separate 30 percent rating for knee disability for instability, the benefit-of-the-doubt doctrine has been put into effect, to the extent warranted.


ORDER

The criteria are not met for higher rating than 30 percent for right knee total replacement.

However, a separate 30 percent rating for right knee instability from October 1, 2011 to April 29, 2012 is granted, subject to the applicable law on payment of          VA compensation benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


